Citation Nr: 0628337	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-12 275A	)	DATE
	)
	)

	
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with degenerative changes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-concussion syndrome with cervicogenic 
headaches.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1981 to July 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, granted 
service connection for the veteran's chronic lumbar strain 
with degenerative changes (rated 10 percent disabling 
effective from August 1, 2002 (the day after separation from 
service)), and for post-concussion syndrome with cervicogenic 
headaches (rated as noncompensable, effective August 1, 
2002).  The veteran moved to Virginia, and his claim is now 
under the jurisdiction of the RO in Roanoke.

By way of a March 2004 rating action, the RO increased the 
disability rating assigned the veteran's post-concussion 
syndrome with cervicogenic headaches to 10 percent (effective 
from August 1, 2002).  The Board notes that while a formal VA 
Form 9 is not found in the claims file, "accepted in lieu of 
a VA Form 9" is written on correspondence from the veteran.  
Additionally, notes within the file and the Adjudicative 
Actions listed on the March 2006 supplemental statement of 
the case reflect that the RO accepted correspondence received 
April 9, 2004, "in lieu of a VA Form 9".  The Board will do 
so as well.

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances in both issues in the present appeal), separate 
ratings can be assigned for separate periods of time based on 
the facts found - "staged" ratings.  As such, the Board 
will consider whether higher ratings are warranted at any 
point since the effective date of service connection.

The veteran has been granted service connection for post-
concussion syndrome with cervicogenic headache.  While the RO 
has evaluated the severity of the disability caused by 
headache residuals at 10 percent, the severity of disability 
due to symptomatology associated with the post-concussion 
syndrome (including memory problems and loss of executive 
functioning) has not been rated in the first instance.  For 
reasons explained further below, that matter is remanded to 
the agency of original jurisdiction pursuant to instructions 
below.

The issues involving the evaluation of the veteran's back 
disability and disability due to symptomatology associated 
with the post-concussion syndrome (including memory problems 
and loss of executive functioning) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has weekly headaches relieved by Motrin that have 
not been shown to involve prostrating attacks characteristic 
of migraines.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for cervicogenic headache related to post-concussion 
syndrome have not been met 38 U.S.C.A. § 1155 (2002); 38 
C.F.R. § 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 8100 
2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

In this case, although VA did not provide adequate notice to 
the veteran prior to its initial decision, VA satisfied its 
duty to notify by means of December 2003 and August 2005 
letters from the AOJ to the veteran informing him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claims were readjudicated.  Thus, the Board determines that 
any defect concerning the timing of the VCAA notice 
requirements was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

The Court has specified that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for increased rating, so that VA must 
specifically provide notice regarding effective dates of an 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In March 2006, VA sent the veteran notice compliant 
with Dingess/Hartman.  In the matter decided below, however, 
the veteran has been granted a 10 percent rating from the 
effective date of service connection and no earlier date is 
possible.  Furthermore, as the Board concludes below that the 
preponderance is against the veteran's claim for increased 
rating for cervicogenic headache related to post-concussion 
syndrome, any questions as to the effective date to be 
assigned are rendered moot.  Therefore, despite any 
inadequacy in the timing or content of the notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for increased evaluation.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA medical examinations (as recently as 2004), lay 
statements submitted on behalf of the veteran, and statements 
by the veteran.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  

The veteran was also accorded examinations in February and 
March 2002 and again in January 2004.  The examination 
reports accurately discuss the nature and severity of the 
veteran's cervicogenic headaches.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 
examination reports of record are sufficient and adequate 
upon which to base a decision.

As noted above in the introduction, the veteran was granted 
service connection for post-concussion syndrome with 
cervicogenic headaches, however, only the headache disability 
has been evaluated.  While additional development is 
necessary regarding the evaluation of separate residuals 
associated with his post-concussion syndrome (see REMAND, 
below), there is no need delay adjudication of the matter 
involving his service-connected headache disability.  

II.  Increased Rating for Cervicogenic Headaches  

The veteran argues that he is entitled to an evaluation in 
excess of 10 percent for cervicogenic headaches related to 
his post-concussion syndrome.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In this 
matter, however, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the possibility of "staged ratings" 
are required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's cervicogenic headache disability is currently 
rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8100 (for migraine headaches).  See 38 C.F.R. § 4.20.  
DC 8100 provides for the following evaluations for a 
migraine: with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, 50 percent; with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, 30 percent; with characteristic prostrating 
attacks averaging one in 2 months over last several months, 
10 percent; and with less frequent attacks, 0 percent.

The Board notes that the current 10 percent rating was 
granted by analogy under DC 8100 despite the fact that there 
was no medical verification of migraine-like headaches with 
prostrating attacks.  To date, there is still no medical 
evidence of record suggesting that the veteran suffers 
prostrating attacks characteristic of migraine headaches.  We 
note that on February 2002 brain and spinal VA examination, 
the veteran was diagnosed with cervicogenic headaches, which 
the veteran claimed involved pain coming up from the neck 
that lasted about an hour or until he took aspirin or 
Tylenol.  The veteran did not report any associated nausea, 
vomiting, focal numbness or weakness, or visual aura.  The 
veteran reported that headaches occurred once or twice a week 
and lasted an hour or two.  On examination in January 2004, 
the veteran reported that the had headaches and neck pains 
weekly.  In April 2004, the veteran reported weekly headaches 
which he described as unbearable and incapacitating.  The 
Board notes that the veteran indicated that the headaches are 
relieved by Motrin.  Additionally, the veteran has not 
reported, nor do the records show, that he has received any 
treatment for his headaches.

The Board finds that absent any evidence of prostrating 
attacks characteristic of migraine headaches whatsoever, much 
less any evidence of such attacks occurring on average once a 
month, the veteran's headache disability does not warrant a 
rating in excess of 10 percent by analogy under DC 8100.  
Therefore, an evaluation in excess of 10 percent for the 
veteran's with cervicogenic headaches associated with post-
concussion syndrome is not for application.

The Board has considered a rating under DC 8045 for brain 
disease due to trauma, but notes that headaches recognized as 
symptomatic of brain trauma are rated 10 percent and no more 
(emphasis added) under DC 9304, and such rating is not 
combined with any other rating for a disability due to brain 
trauma.  As this rating is not more favorable to the veteran 
than his current rating under DC 8100, the criteria for DC 
8045 will not be applied.

Although the veteran might believe that his current headache 
disability is more disabling than his current rating 
indicates, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim in this instance, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board notes that the veteran is free to 
submit evidence at a future date in furtherance of the 
assignment of a higher evaluation, such as recent medical 
treatment records.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for with cervicogenic headaches related to post-concussion 
syndrome is denied.


REMAND

The veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for lumbar strain with degenerative 
changes and his claim for a higher rating for his post-
concussion syndrome based on residual disability from mental 
or cognitive residuals (including memory problems and loss of 
executive functioning) are remanded for the following 
reasons.

First, evidence noted in the record with respect to the 
veteran's lumbar strain has not been made part of the record.

During the February 2002 VA examination of the bones, it was 
noted that X-rays and MRI report were pending and that the 
veteran was to undergo an MRI in March 2002.  There are no 
records on file showing the results of these tests, nor any 
indication that VA ever sought to find any existing records 
of X-rays or MRI. reports.

Also, the veteran has indicated that he has had private 
treatment for back problems, and specifically stated that he 
enclosed chiropractic records in binders.  Such records have 
not been associated with the claims folder.  While VA 
requested in an August 2005 letter that the veteran submit 
evidence, the veteran should be afforded another opportunity 
to submit or to authorize VA to request records of such 
treatment.

Furthermore, in an April 2004 statement, the veteran asserted 
that his low back problems have caused him incapacitating 
episodes at least twice a month and that he has shooting 
pains down both legs.  Considering the veteran's in-service 
compression fracture of his back, the missing X-rays and MRI 
reports, and the lack of specific findings in the medical 
evidence regarding the any neurological problems or 
incapacitating episodes suffered by the veteran, the veteran 
should be afforded new VA orthopedic and neurological 
examinations to determine the nature and severity of his 
service-connected low back disability.  The examiner(s) 
should review the entire claims folder and any X-ray or MRI 
reports available and report in detail as to the veteran's 
orthopedic and neurological symptoms.

Finally, as noted above, with respect to the veteran's 
service-connected post-concussion syndrome with cervicogenic 
headache, it appears that the RO has evaluated the veteran's 
residual disability with regard to headaches without ever 
addressing the reported cognitive/mental residuals of the 
veteran's post-concussion syndrome.  On February 2002 and 
March 2002 VA examinations, the veteran showed signs of other 
residuals associated with post-concussion syndrome, such as 
memory problems and loss of executive function.  
Additionally, the veteran has consistently reported the 
presence of memory deficits related to his head injury.  The 
RO should afford the veteran a new VA medical examination to 
identify the nature and severity of any mental or cognitive 
residuals associated with his post-concussion syndrome.  To 
the extent such residuals are found, the RO should consider 
the possibility of rating these residuals separately by 
analogy under the general psychiatric disability provisions, 
if such separate ratings are warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).


Accordingly, the case is REMANDED for the following action:

1.	Tell the veteran to submit copies of 
any evidence in his possession 
relevant to the claims, and to provide 
the required information and 
documentation necessary to assist in 
obtaining records of treatment 
received for back problems, including 
any chiropractic treatment records.  
The RO should obtain complete copies 
of the medical records from all 
identified sources.

2.	The RO should attempt to obtain any 
outstanding, existing records (VA or 
private) of X-rays or MRI reports 
pertaining to the veteran's back, and 
associate such records with the claims 
folder.  Specifically noted in this 
regard are records of studies 
performed in February and March 2002.

3.	After receiving the above medical 
evidence, to the extent available, the 
veteran should be scheduled for VA 
orthopedic and neurological 
examinations to determine the nature 
and severity of any symptomatology due 
to his service-connected low back 
disorder.  The veteran's claims folder 
must be reviewed by the examiner(s) in 
conjunction with the examinations.  
The examiner(s) should, to the extent 
possible, provide a specific diagnosis 
of the veteran's low back disability 
and describe the nature and severity 
of symptoms and impairment the veteran 
has due to the low back disorder.  Any 
necessary tests or studies should be 
performed.  The examiner(s) should 
specifically comment on the veteran's 
assertion that his low back disorder 
involves neurological manifestations 
extending into his lower extremities 
and his contention that the back 
problems result in incapacitating 
episodes.  If intervertebral disc 
syndrome is found, it should be so 
stated.  If incapacitating episodes 
(as defined by Note 1 following the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes) are found to be linked to 
the veteran's service-connected low 
back disorder, the severity, duration 
and/or frequency of these episodes 
should be noted.  

4.	The RO should afford the veteran a new 
VA medical examination to ascertain 
whether and to what extent the veteran 
suffers from mental or cognitive 
residuals related to his service-
connected post-concussion syndrome.  
The veteran's claims folder must be 
reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be asked to provide a 
medical opinion as to whether the 
veteran suffers from any memory loss, 
loss of executive function, or any 
other cognitive/mental deficiency.  
For any such condition found, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that it is due to or aggravated by 
the veteran's post-concussion 
syndrome.   Additionally, the examiner 
should discuss the severity of any 
such conditions in detail so as to 
allow for evaluation of resultant 
disability under any appropriate 
Diagnostic Codes. 

5.	After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and 
readjudicate each of the issues on 
appeal (including the possibility of 
granting a separate rating for 
mental/cognitive problems associated 
with service-connected post-concussion 
syndrome).  During the pendency of 
this appeal the criteria for rating 
intervertebral disc syndrome and 
disabilities of the spine, generally, 
were revised (effective September 23, 
2002 and September 26, 2003, 
respectively).  As such, evaluation of 
the low back disorder must encompass 
consideration of both the current and 
previous criteria for rating disorders 
of the spine.  If any benefit sought 
remains denied, the veteran should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


